Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Densil Jones, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. United States, No. 5:11-hc-02027-D (E.D.N.C. Aug. 5, 2011). We deny Jones’s motions for appointment of counsel and for judicial notice of the designation of his habeas corpus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.